Citation Nr: 0948481	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  08-35 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318, to include based on the claim 
of clear and unmistakable error (CUE) in the April 2004 
rating action that assigned an effective date of February 4, 
2002, for the grant of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to July 
1966.  He died in October 2005; the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318.

The Board notes that in a September 2006 rating decision, the 
RO denied entitlement to service connection for the cause of 
the Veteran's death and granted basic eligibility to 
Dependents' Educational Assistance.  The appellant, through 
her representative, submitted a November 2006 statement, 
which states that the appellant disagrees with the September 
2006 rating decision that denied entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  However, the RO issued a May 2007 
letter clarifying that the September 2006 rating decision did 
not address DIC benefits under 38 U.S.C.A. § 1318; therefore, 
the November 2006 statement could not be accepted as a notice 
of disagreement with the September 2006 rating decision.  
Instead, the RO indicated that it would interpret the 
November 2006 statement as a claim for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.  Consequently, the July 
2007 rating decision on appeal (denying DIC benefits under 
38 U.S.C.A. § 1318) was issued.  As the appellant properly 
appealed this decision and no other rating decision, the only 
issue currently before the appeal is that which is listed on 
the title page of this decision.

In June 2009, the appellant presented testimony at a hearing 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing).  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The appellant claims that she is entitled to DIC benefits 
pursuant to 38 U.S.C.A. 
§ 1318.  At the June 2009 Travel Board hearing before the 
undersigned, the appellant claimed that VA committed CUE in 
the April 2004 rating decision that assigned the effective 
date of February 4, 2002, for the grant of service connection 
for bilateral hearing loss.  

During his lifetime, the Veteran was service connected for 
bilateral hearing loss disability (rated as 80 percent 
disabling from April 3, 2002), left maxillary sinusitis 
(rated as noncompensable from August 17, 1988 and as 30 
percent disabling from June 15, 2000), and tinnitus (rated as 
10 percent disabling from April 3, 2002).  He was also in 
receipt of a total rating based upon individual 
unemployability due to service connected disabilities (TDIU) 
from April 3, 2002.   

Historically, the Board notes that service connection for 
bilateral hearing loss was originally denied in a December 
1988 rating decision.  The Veteran did not appeal this 
decision.  Therefore, it became final.  38 C.F.R. § 20.1103.

He filed subsequent claims to reopen his claim for 
entitlement to service connection for bilateral hearing loss.  
Reopening of the claim was denied in rating decisions dated 
in October 2000 and June 2002.  The Veteran did not appeal 
the October 2000 rating decision; therefore, it became final.  
38 C.F.R. § 20.1103.  However, he perfected an appeal of the 
June 2002 rating decision denying reopening of the service 
connection claim.  When the case was before the Board in 
April 2004, the Board reopened and granted the claim for 
entitlement to service connection for bilateral hearing loss.

In the April 2004 rating decision implementing the Board's 
decision, the RO granted service connection for bilateral 
hearing loss, assigned a 50 percent rating, and made it 
effective February 4, 2002, the date that the RO indicated 
the claim to reopen had been received by VA. 

In his May 2004 notice of disagreement, the Veteran appealed 
the April 2004 rating decision's assignment of the 50 percent 
rating as well as the effective date assigned.  In a January 
2005 rating decision, the RO increased the rating for 
bilateral hearing loss to 80 percent, and made it effective 
April 3, 2002.  The RO indicated that the assignment of the 
February 4, 2002 effective date in the April 2004 rating 
decision was error, as the claim to reopen was actually 
received on April 3, 2002, and not on February 4, 2002, as 
the April 2004 rating decision had indicated.  The January 
2005 rating decision also granted entitlement to TDIU.  In 
the rating decision, the RO addressed the Veteran's January 
2005 statement, in which he indicated that the grant of 
service connection for bilateral hearing loss disability and 
the award of TDIU satisfied his appeal.  Finally, the January 
2005 rating decision indicates that it represents a grant of 
the benefit sought on appeal, and that the Veteran's notice 
of disagreement was withdrawn.  The Veteran did not appeal 
the January 2005 rating decision.  

The appellant's contention, essentially, is that the RO erred 
in assigning the effective date for the grant of service 
connection for bilateral hearing loss.  She argues that the 
effective date for the grant of service connection for 
bilateral hearing loss should have been in 1988, the time of 
the original denial.  Had the effective date for service 
connection been made in 1988, the Veteran would have been 
eligible to file for entitlement to TDIU at that time.  As 
his combined disability rating for his three service-
connected disabilities at the time service connection was 
granted for his bilateral hearing loss (in the April 2004 
rating decision) was 70 percent, he met the criteria for 
TDIU.  Had TDIU been granted in approximately 1988, he would 
have been in receipt of TDIU for approximately 17 years at 
the time of his death in October 2005.  This would make his 
surviving spouse eligible for DIC benefits under 38 U.S.C.A. 
§ 1318.

In sum, the appellant argues that but for CUE in the 
assignment of February 4, 2002 as the effective date for the 
grant of service connection for bilateral hearing loss in the 
April 2004 rating decision, which was later corrected to 
April 3, 2002 in the January 2005 rating decision, the 
Veteran would have been eligible for TDIU for the 10 years 
immediately preceding his death.

The Board finds that the CUE issue is inextricably 
intertwined with the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (holding that where a decision on 
one issue would have a "significant impact" upon another, and 
that impact in turn could render any appellate review on the 
other claim meaningless and a waste of judicial resources, 
the two claims are inextricably intertwined).  Therefore, it 
must be addressed before the Board can adjudicate the issue 
on appeal.

In addition, the appellant has not received proper VCAA 
notice for her claim for DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 based upon a claim of CUE.  Therefore, corrective 
notice must be issued on remand.

Accordingly, the case is REMANDED for the following action:


1.  Send the appellant a letter informing 
her of the evidence and information 
necessary to support her claim for DIC 
benefits under 38 U.S.C.A. § 1318 based 
upon a claim of CUE in the April 2004 
rating decision which assigned an 
effective date of February 4, 2002 for the 
award of service connection for bilateral 
hearing loss.  This should include 
providing copies of the applicable 
statutes and regulations, including 
38 C.F.R. § 3.400.  The appellant and her 
representative should then be given an 
opportunity to present evidence or 
argument in support of the appellant's 
claim.

2.  The AOJ should adjudicate the 
appellant's claim of CUE in the April 2004 
rating decision, taking into consideration 
the contentions set forth during her June 
2009 Travel Board, as well as any 
additional evidence and argument 
submitted.

3.  If the CUE claim is denied, the AOJ 
should provide the appellant with notice 
of her appellate rights.  Upon receipt of 
a timely notice of disagreement, if any, 
the AOJ should furnish the appellant and 
her accredited representative a statement 
of the case with citation to and 
discussion of all applicable law and 
regulations.  Thereafter, if the appellant 
files a timely substantive appeal 
concerning the CUE issue, the AOJ should 
certify the issue for appellate review.

4.  The AOJ should then readjudicate the 
claim for entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. 
§ 1318.  If the claim remains denied, the 
appellant should be provided a 
supplemental statement of the case, and 
given an opportunity to respond before the 
case is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



